Title: John Adams to Abigail Adams, 1 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr. 1. 1793
We may ever remember The Thirtieth of November because it was the Day on which We were absolved from Infamy; in 1782 and because it was the Day on which I entered this City in 1793. Finding by all accounts that the Pestilence was no more to be heard of, and that Mr Otis had returned to his House, I drove directly to Market Street and took Possn. of my old Chamber and bed. The principal Families have returned, the President is here, Several Members of Congress are arrived and Business is going on with some Spirit. The greatest Mortality appears to have been in bad Houses and among loose Women and their gallants among the Sailors and low foreigners. Some Persons of Note have fallen. Dr Hutchinson is thought to have been the Victim of his own french Zeal, by admitting infected Persons and goods from French Vessells from the French West India Islands. if, however the Contagion was imported the State of the air and of the Blood, which was prepared to catch like tinder was not imported.
Mr Otis has written for his Family. Our son Thomas has been once in Town but has returned to Woodbury.
Mr Anthony came in last Evening and gave me an account of his Enquiries, the Result of all is that the Destroying Angel has put up his sword, and Said it is enough.— It will be enough I hope to convince Philadelphia that all has not been well. Moral and religious Reflections I shall leave to their own Thoughts: but The Cleanness of the Streets I shall preach in Season & out of Season.
My Duty and Love where due / yours forever
J. A.
